CONCURRING OPINION.
WOODSON, J.
I concur in all that is said by my learned associate in his opinion, filed herein, except as to that part which holds that probate courts have no authority to appoint a guardian for persons who have no property.
As regards that matter, I express no opinion; but, in passing, I wish to suggest that it might be that a right of action arising out of an injury to the person which is a tort might be property within the meaning of said section 3650', Revised Statutes 1899', even though it was not unconstitutional.
In the case of Snyder v. Railroad Company, 86 Mo. 613, this court held that a right of action arising out of a tort to property is assignable under our code. If that be true, it strikes me that it is because the damages done by the tort are property, otherwise it seems to me it would not be assigned. The following *742cases announce the same doctrine. [Snyder case, supra; Doering v. Kenamore, 86 Mo. 588; Chouteau v. Boughton, 100 Mo. 406; Connecticut Ins. Co. v. Smith, 117 Mo. 261.]
While it is true in the cases cited the damages done by the tortious act were an injury to property; but, query: After the tort has been committed and the injury has been inflicted upon the person, then is not the damage done thereby property within the ordinary meaning of that word? And might it not be assigned the same as a right of action growing out of a tortious injury to property, and justify the probate court in appointing him a guardian, as provided for by said section?
I do not say, but simply suggest that this might be a distinction between this question and the one involved in the case of Gilkeson v. Railroad Co., 222 Mo. 173. In that case it was contended by counsel for plaintiff, that the negligent killing of her husband was a violation of her property or property rights within the meaning of sections 96 and 97, Revised Statutes 1899. We there held that contention to be untenable. But that is not the question here presented. Here the question is, is the damage itself, which was done by reason of a tortious injury to the person, property within the ordinary meaning and common acceptation of that term? If not, then another query presents itself, namely: Could the probate court appoint an administrator of an estate where a party dies from the effects of a negligent act, leaving no property except the cause of action he would have had had he survived the injury? If not, then it might be contended by parity of reasoning that no administrator could be appointed to bring the suit provided for by the Act of 1905 (Laws 1905, ]D. 135), which transmits the cause of action therein mentioned to. an administrator upon the happening of the contingencies therein stated.
*743In other words, are not the damages suggested in both cases mentioned property within the ordinary meaning of that word, and therefore warranting the appointment of a guardian and administrator, or can it he held that they are not property in either or both of said cases ?
My official duties are so pressing, just at this time, that I have only time to suggest the above queries, but not sufficient time to properly investigate and express an opinion thereon.